Citation Nr: 1817662	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-18 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of a $19,607.00 overpayment of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from October 2007 to May 2011.  He received the Purple Heart, among other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  Jurisdiction of the case resides with the RO in Cleveland, Ohio.  


FINDING OF FACT

In a February 2018 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a February 2018 written statement, the Veteran withdrew his appeal.  Such withdrawal is effective the date the notice was received by the Board.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


